Case 2:19-cv-12926-PDB-RSW ECF No. 38 filed 10/29/20        PageID.213   Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 KIYA MCDANIEL,

                    Plaintiff,                   Case No. 19-cv-12926

 v.                                              Paul D. Borman
                                                 United States District Judge
 DANA CORPORATION, a foreign
 Corporation, and PRECISION
 SUPPORT SERVICES, LLC, a
 Michigan limited liability company,

                Defendants.
 ______________________________/

     ORDER (1) GRANTING DEFENDANT PRECISION SUPPORT
 SERIVCES, LLC’S MOTION FOR ORDER FOR PLAINTIFF TO SHOW
 CAUSE WHY HER COMPLAINT SHOULD NOT BE DISMISSED, AND
           (2) ORDERING PLAINTIFF TO SHOW CAUSE

      This is an employment discrimination action filed on October 17, 2019, in

which Plaintiff Kiya McDaniel alleges claims against Defendants Dana Corporation

and Precision Support Services, LLC, as her joint employers, for quid pro quo sexual

harassment,   hostile     work   environment    sexual     harassment,   gender/sex

discrimination, and retaliation under Title VII of the Civil Rights Act of 1964 and

Michigan’s Elliott-Larsen Civil Rights Act. (ECF No. 1.)

      On April 2, 2020, Defendant Precision Support Services, LLC (“Precision”)

served Plaintiff with its First Set of Interrogatories and Request for Production.

Plaintiff failed to respond to the discovery requests, despite being granted an
Case 2:19-cv-12926-PDB-RSW ECF No. 38 filed 10/29/20         PageID.214     Page 2 of 4




extension, and Precision filed a motion to compel discovery on July 2, 2020. (ECF

No. 24.) On August 4, 2020, Precision’s motion was granted, and Plaintiff was

ordered to serve responses to Precision’s discovery requests no later than 45 days

from the date of the Order. (ECF No. 34.) The Order also placed Plaintiff on notice

that her “failure to comply with this Order, or with any discovery order of this Court,

will result in sanctions, which may include monetary penalties or dismissal of her

complaint.” (Id.)

      On July 7, 2020, Plaintiff’s counsel file a Motion to Withdraw as Counsel for

Plaintiff. (ECF No. 26.) On August 4, 2020, this motion was granted, and Plaintiff

was granted 30 days to obtain new counsel or she would be deemed to be proceeding

pro se. (ECF No. 35.)

      Since August 4, 2020, no lawyer has entered an appearance on Plaintiff’s

behalf, and more than 45 days have elapsed since this Court’s August 4, 2020 Order

to Plaintiff to serve responses to Precision’s First Set of Interrogatories and Request

for Production of Documents.

      On September 24, 2020, Precision filed a Motion for Order for Plaintiff to

Show Cause Why Her Complaint Should Not Be Dismissed. (ECF No. 37.)

Precision states that Plaintiff has failed to respond to its discovery requests as

ordered by the Court and moves for an order to Plaintiff to show cause why her

Complaint should not be dismissed with prejudice. (Id.)

                                              2
Case 2:19-cv-12926-PDB-RSW ECF No. 38 filed 10/29/20          PageID.215     Page 3 of 4




      Federal Rule of Civil Procedure 37(d) authorizes the Court to order sanctions

if a party fails to answer interrogatories or respond to a request for production of

documents. Fed. R. Civ. P. 37(d)(1)(A)(ii). Federal Rule of Civil Procedure

37(b)(2)(A) permits the Court to order sanctions, including dismissing a case in

whole or in part, if a party fails to obey an order to provide or permit discovery. Fed.

R. Civ. P. 37(b)(2)(A)(v). Furthermore, Rule 41(b) of the Federal Rules of Civil

Procedure gives a court authority to dismiss a case on motion if “the plaintiff fails

to prosecute or to comply with these rules or a court order....” Fed. R. Civ. P. 41(b);

E.D. Mich. L.R. 41.2. Failure to prosecute is defined by Local Rule 41.2 as when

“the parties have taken no action for a reasonable time.” Before an action may be

dismissed, the Court must determine among other things whether the party to be

dismissed was warned that failure to cooperate could lead to dismissal. See Knoll v.

Am. Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999). Although dismissal is a harsh

sanction, it is an option available to the Court “as a tool to effect management of its

docket and avoidance of unnecessary burdens on the tax-supported courts and

opposing parties.” Id. (internal citations omitted).

      Accordingly, Defendant’s Motion for Order for Plaintiff to Show Cause Why

Her Complaint Should Not Be Dismissed (ECF No. 37) is GRANTED and the Court

ORDERS Plaintiff to show cause in writing, no later than November 25, 2020, as

to why this case should not be dismissed for failure to comply with the Court’s orders

                                              3
Case 2:19-cv-12926-PDB-RSW ECF No. 38 filed 10/29/20         PageID.216      Page 4 of 4




and for failure to prosecute. If Plaintiff fails to timely respond or fails to satisfy

the show cause order, the case will be dismissed in its entirety.

      Defendant Precision is further ORDERED to promptly serve a copy of this

Show Cause Order on Plaintiff Kiya McDaniel by first class mail at 20801 Elroy

Avenue, Warren, Michigan 48089, and by electronic mail to Ms. McDaniel at

kiyamcdaniel@yahoo.com, and to file a certificate of service attesting that it has

done so.

IT IS SO ORDERED.

                                              s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge

Dated: October 29, 2020




                                             4
